Case 8:15-cv-00865-AG-SHK Document 729-1 Filed 02/21/19 Page 1 of 4 Page ID
                                #:32729




                       EXHIBIT A
Case 8:15-cv-00865-AG-SHK Document 729-1 Filed 02/21/19 Page 2 of 4 Page ID
                                #:32730



  1
  2
  3
  4
  5
  6
  7
                         UNITED STATES DISTRICT COURT
  8
                       CENTRAL DISTRICT OF CALIFORNIA
  9
                                SOUTHERN DIVISION
 10
    HSINGCHING HSU, Individually and      ) Case No. 8:15-cv-00865-AG-SHK
 11 on Behalf of All Others Similarly     )
    Situated,                             ) CLASS ACTION
 12                                       )
                             Plaintiff,   ) [PROPOSED] JUDGMENT
 13                                       )
           vs.                            )
 14                                       )
    PUMA BIOTECHNOLOGY, INC., et          )
 15 al.,                                  )
                                          )
 16                         Defendants.   )
                                          )
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      1534122_1
Case 8:15-cv-00865-AG-SHK Document 729-1 Filed 02/21/19 Page 3 of 4 Page ID
                                #:32731



  1           This action was tried by a jury with the Honorable Andrew J. Guilford
  2 presiding. The jury rendered its verdict on February 4, 2019, finding that defendants
  3 Alan Auerbach and Puma Biotechnology, Inc. violated §10(b) of the Securities
  4 Exchange Act of 1934 and Rule 10b-5 promulgated thereunder. Pursuant to the
  5 parties’ joint stipulation, the jury’s finding of liability on Plaintiffs’ §10(b) claim
  6 results in a finding the defendant Alan Auerbach violated §20(a) of the Securities
  7 Exchange Act of 1934.
  8           IT IS ORDERED AND ADJUDGED that judgment is hereby entered in favor
  9 of Lead Plaintiff and Class Representative Norfolk County Council, as Administering
 10 Authority of the Norfolk Pension Fund, on behalf of itself and the following Class:
 11                 All persons or entities who purchased or otherwise acquired the
 12           common stock of Puma Biotechnology, Inc. (“Puma” or the “Company”)
 13           during the period from July 22, 2014 (after 6:00 p.m., EDT) through
 14           May 13, 2015, inclusive (the “Class Period”), and were damaged
 15           thereby. Excluded from the Class are Defendants, present or former
 16           executive officers of Puma and their immediate family members (as
 17           defined in 17 C.F.R. §229.404, Instructions (1)(a)(iii) and (1)(b)(ii)), and
 18           all persons who validly requested exclusion from the Class following the
 19           notice of class certification.
 20           IT IS FURTHER ORDERED AND ADJUDGED that the judgment shall be in
 21 an amount up to $4.50 per share, subject to the limitations of 15 U.S.C. §78u-4(e) (the
 22 90-day period commencing on May 13, 2015), for each share of Puma stock
 23 purchased during the Class Period and held through May 13, 2015, plus prejudgment
 24 and post-judgment interest to be determined by the Court.
 25           IT IS FURTHER ORDERED AND ADJUDGED that defendants Alan
 26 Auerbach and Puma shall be jointly and severally liable for the judgment.
 27           IT IS FURTHER ORDERED AND ADJUDGED that the Court shall retain
 28 jurisdiction over the claims procedure, including the development of an appropriate
                                                 -1-
      1534122_1
Case 8:15-cv-00865-AG-SHK Document 729-1 Filed 02/21/19 Page 4 of 4 Page ID
                                #:32732



  1 claims procedure and plan of allocation and the nature and amount of the
  2 distribution(s) to be made to those members of the Class who file valid claims.
  3           IT IS FURTHER ORDERED AND ADJUDGED that the Court shall retain
  4 jurisdiction over the determination of prejudgment and post-judgment interest.
  5           IT IS FURTHER ORDERED AND ADJUDGED that the Court shall retain
  6 jurisdiction over any award or reimbursement to the Lead Plaintiff/Class
  7 Representative and its counsel of attorneys’ fees and nontaxable costs. In accordance
  8 with Fed. R. Civ. P. 54(d)(2), the time for Lead Plaintiff/Class Representative and its
  9 counsel to make a motion for such relief shall be extended until such time as the Court
 10 shall hereafter direct.
 11
      DATED:
 12                                     THE HONORABLE ANDREW J. GUILFORD
                                        UNITED STATES DISTRICT JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -2-
      1534122_1
